Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Taboada on 06/07/2022.
The application has been amended as follows: 
In claim 18 (patent claim 18):
The current lines 2-3; “cosmetic pan may be attached to the shock absorbing member by a glue, a friction tight fitment or any other attaching means known in the art” have been deleted and replaced with - - 
cosmetic pan may be attached to the shock absorbing member by a glue or a friction tight fitment - -.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a cosmetic compact for housing a cosmetic product which includes a lid and a base assembly wherein the base that is configured to house a cosmetic pan with a frame coupled to the base and a shock absorbing member disposed within the base wherein the shock absorbing member comprises a hollow tubular body defining a central bore extending between an upper flange and a lower flange; and the shock absorbing member extends between a bottom wall of the base and the frame. As noted above the prior art of record does not teach the specific structural details of a cosmetic compact with a frame and a shock absorber with the shock absorber being tubular with a bore and both extending between upper and lower flanges while also extending between a bottom wall of the base and the frame with the frame being coupled to the base as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095. The examiner can normally be reached Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/               Primary Examiner, Art Unit 3754